Filed 6/21/16 P. v. Chapman CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   FIFTH APPELLATE DISTRICT


THE PEOPLE,
                                                                                           F070758
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. RF006229A)
                   v.

ROBERT DEWEY CHAPMAN III,                                                                OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Michael G.
Bush, Judge.

         Rex Adam Williams, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-



         *Before    Levy, Acting P.J., Franson, J. and Peña, J.
       Robert Dewey Chapman III appeals from the judgment entered after the trial court
found he had violated the terms of his probation and sentenced him to prison. We find no
error in the record and affirm the judgment.
                      FACTUAL AND PROCEDURAL SUMMARY
       In 2011, Chapman pled no contest to one count of inflicting corporal injury on his
spouse resulting in a traumatic condition and was placed on probation for three years.1
       In 2014, Chapman was alleged to have violated his probation. The probation
declaration letter asserted Chapman violated the terms of probation by failing to report to
his probation officer on a monthly basis and by harassing the victim, his wife.
       A hearing was held on the violation of probation petition. The wife testified to her
contacts with Chapman, which might best be described as alcohol-fueled confrontations.
Chapman’s probation officer testified Chapman had failed to report for his monthly
meetings. Chapman testified in his defense and asserted his wife initiated all contact with
him, and he had not harassed her. Chapman did not address the allegation that he had
failed to report to the probation officer as directed.
       The trial court found Chapman had violated his probation and sentenced him to
three years in prison. The trial court specifically found the wife’s testimony was more
credible than Chapman’s.
                                         DISCUSSION
       Appellate counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436
asserting he could not identify any arguable issues in the case. By letter dated June 5,
2015, we invited Chapman to inform us of any issues he wished addressed in this appeal.
Chapman did not respond to our invitation.



       1The record    does not contain all of the documents related to the plea. For example, the
minute orders from the plea and sentencing hearings are not in the record. Nonetheless, the
record is sufficient to support these terms of the plea.


                                                2.
       After reviewing the record, we concur with appellate counsel that there are no
arguable issues in the case. The matter was a straightforward probation revocation
hearing. Substantial evidence supported the trial court’s findings. Even were we to
disagree with the trial court’s conclusion the wife’s testimony was more credible than
Chapman’s, which we don’t, Chapman failed to present any evidence to refute the
allegation he failed to report to probation as directed. Accordingly, the evidence that
Chapman violated his probation on this allegation was undisputed. The trial court acted
well within its discretion when it sentenced Chapman to a midterm sentence.
       Chapman did make a motion for substitute counsel pursuant to People v. Marsden
(1970) 2 Cal. 3d 118, which the trial court denied. Chapman’s complaint, in essence, was
that he had not had any contact with defense counsel to allow him to prepare for the
hearing. Defense counsel explained Chapman had been instructed to contact his office
and make an appointment to meet and discuss the case since Chapman was not in
custody. Chapman subsequently moved, did not inform his attorney of his new address,
and never contacted his attorney to schedule the appointment. The trial court did not err
in denying the motion under the circumstances of this case.
                                     DISPOSITION
       The judgment is affirmed.




                                             3.